This is a husband's suit for divorce on the ground of the wife's desertion.
The advisory master found that the proofs failed to show desertion on the part of the defendant wife, and furthermore that the husband had utterly failed to prove that following the separation he made a sincere and honest effort to terminate the separation or made proper overtures to the defendant wife for the resumption of cohabitation.
We have carefully examined the record and briefs submitted and are of the opinion that the conclusions of the learned advisory master are abundantly supported by the proofs adduced.
The decree appealed from is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 15.
For reversal — None.